Citation Nr: 1129970	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to VA Dependency and Indemnity Compensation (DIC), death benefits and accrued benefits as a surviving spouse of a Veteran.



REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  The Veteran died in February 2007; the Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the VA RO awarding service connection for the cause of the Veteran's death, but denying DIC benefits.    

The Appellant presented testimony before the Board in September 2009.  The transcript has been associated with the claims folder.

In February 2010, the Board determined that the criteria for recognition of the Appellant as the Veteran's surviving spouse for DIC, death benefits, or accrued benefits purposes had not been met.  The Appellant appealed the decision to the United States Court of Appeals for Veteran's Claims (Court).  

In a December 2010 Order, the Court granted a Joint Motion, vacating the February 2010 decision and remanding the matter to the Board for additional consideration.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.



REMAND

As noted, the Court vacated the Board's February 2010 decision finding that VA had not satisfied its duty to notify the Appellant under the Veteran's Claims Assistance Act (VCAA).  

In its decision, the Board found that, because the claim at issue was limited to statutory interpretation, the notice provision of VCAA did not apply to her claim.  However, the Court disagreed and found that there was a material issue of fact insofar as the Appellant asserted that she and the Veteran were married for more than a year because they entered into a common law marriage prior to their March 2006 civil union.  

In the Joint Motion, the parties agreed that the issue was not simply one of statutory interpretation and that VCAA notice would have provided the Appellant with an opportunity to submit evidence related to her assertion that she and the Veteran were married for more than one year.  

The parties then agreed the matter must be remanded for VA to comply with the requirements of 38 U.S.C.A. § 5103(a) and issue a VCAA letter to the Appellant.  

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

Furthermore, VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite sex who was the surviving spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).

For VA benefits purposes, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).

Where an attempted marriage is invalid by reason of legal impediment, VA laws allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.

A marriage that is otherwise invalid under state law may be "deemed valid" for VA purposes if certain requirements are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991).

In its opinion, VA General Counsel held that 38 U.S.C.A. § 103(a), in part, provides that where it is established that a claimant for gratuitous veterans' death benefits entered into a marriage with a veteran without knowledge of the existence of a legal impediment to that marriage, and thereafter cohabited with the veteran for one year or more immediately preceding the veteran's death, such marriage will be deemed to be valid.

The requirement of a marriage ceremony by a jurisdiction that does not recognize common law marriage constitutes a "legal impediment" to such a marriage for purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).

38 C.F.R. § 3.205 provides that marriage is established by one of several types of evidence including a copy of the public record of marriage, an official report from the service department as to a marriage which occurred while the veteran was in service, or an affidavit of the clergyman or magistrate who officiated.  38 C.F.R. 
§ 3.205(a).

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship.

This evidence should be supplemented by affidavits or certified statements from two or more persons who know as a result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The VA RO should ensure that all due process requirements are met in accordance with 38 U.S.C.A.    § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice must specifically provide the Appellant with an opportunity to submit evidence related to her contention that she and the Veteran were married for more than one year prior to his death in February 2007.  

The Appellant should be specifically notified that VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person of the opposite sex who was the surviving spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).

For VA benefits purposes, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).

The notice should inform the Appellant that a marriage that is otherwise invalid under state law may be "deemed valid" for VA purposes if certain requirements are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50,151 (1991).

2.  After completing the requested development to the extent possible, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


